--------------------------------------------------------------------------------

Exhibit 10.8
 
LIFEMAP SOLUTIONS, INC.


2014 Stock Option Plan


1.
Purpose and Eligibility



The purpose of this 2014 Stock Option Plan (the “Plan”) of LifeMap Solutions,
Inc. (the “Company”) is to provide stock options and other equity interests in
the Company (each an “Award”) to selected key officers, directors, employees,
consultants, independent contractors, professionals, advisors, scientific
advisory board members, and other individuals whose efforts may aid the Company
or its Affiliates, all of whom are eligible to receive Awards under the Plan. 
Any person to whom an Award has been granted under the Plan is called a
“Participant.”  Additional definitions are contained in Section 8.


2.
Administration



a.                   Administration by Board of Directors.  The Plan will be
administered by the Board of Directors of the Company (the "Board").  The Board,
in its sole discretion, shall have the authority to grant and amend Awards, to
adopt, amend and repeal rules relating to the Plan and to interpret and correct
the provisions of the Plan and any Award.   All decisions by the Board shall be
final and binding on all interested persons. Neither the Company nor any member
of the Board shall be liable for any action or determination relating to the
Plan.


b.                   Appointment of Committees.  To the extent permitted by
applicable law, the Board may delegate any or all of its powers under the Plan
to one or more committees or subcommittees of the Board (a "Committee").  All
references in the Plan to the "Board" shall mean such Committee or the Board.


3.
Stock Available for Awards



a.                    Number of Shares.  Subject to adjustment under Section
3(c), the aggregate number of shares of Common Stock of the Company (the “Common
Stock”) that may be issued pursuant to the Plan is 18,667 shares.  If any Award
expires, or is terminated, surrendered or forfeited, in whole or in part, the
unissued Common Stock covered by such Award shall again be available for the
grant of Awards under the Plan.  If shares of Common Stock issued pursuant to
the Plan are repurchased by, or are surrendered or forfeited to, the Company at
no more than cost, such shares of Common Stock shall again be available for the
grant of Awards under the Plan; provided, however, that the cumulative number of
such shares that may be so reissued under the Plan will not exceed 9,333 Shares
issued under the Plan may consist in whole or in part of authorized but unissued
shares or treasury shares.

--------------------------------------------------------------------------------

b.                  Adjustment to Common Stock.  In the event of any stock
split, stock dividend, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, combination, exchange of shares,
liquidation, spin-off, split-up, or other similar change in capitalization or
event, (i) the number and class of securities available for Awards under the
Plan and the per-Participant share limit, (ii) the number and class of
securities, vesting schedule and exercise price per share subject to each
outstanding Option, (iii) the repurchase price per security subject to
repurchase, and (iv) the terms of each other outstanding stock-based Award shall
be adjusted by the Company (or substituted Awards may be made) to the extent the
Board shall determine, in good faith, that such an adjustment (or substitution)
is appropriate. If Section 7(e)(i) applies for any event, this Section 3(b)
shall not be applicable.


4.
Stock Options



a.                    General.  The Board may grant options to purchase Common
Stock (each, an "Option") and determine the number of shares of Common Stock to
be covered by each Option, the exercise price of each Option and the conditions
and limitations applicable to the exercise of each Option and the Common Stock
issued upon the exercise of each Option, including vesting provisions,
repurchase provisions and restrictions relating to applicable federal or state
securities laws, as it considers advisable.


b.                    Incentive Stock Options.  An Option that the Board intends
to be an "incentive stock option" as defined in Section 422 of the Code (an
"Incentive Stock Option") shall be granted only to employees of the Company and
shall be subject to and shall be construed consistently with the requirements of
Section 422 of the Code.  The Board and the Company shall have no liability if
an Option or any part thereof that is intended to be an Incentive Stock Option
does not qualify as such. An Option or any part thereof that does not qualify as
an Incentive Stock Option is referred to herein as a "Non-Qualified Stock
Option.”


c.                    Exercise Price.  The Board shall establish the exercise
price (or determine the method by which the exercise price shall be determined)
at the time each Option is granted and specify it in the applicable option
agreement.


d.                    Duration of Options.  Each Option shall be exercisable at
such times and subject to such terms and conditions as the Board may specify in
the applicable option agreement.


e.                   Exercise of Option.  Options may be exercised only by
delivery to the Company of a written notice of exercise signed by the proper
person together with payment in full as specified in Section 4(f) for the number
of shares for which the Option is exercised.


f.                    Payment Upon Exercise.  Common Stock purchased upon the
exercise of an Option shall be paid for by one or any combination of the
following forms of payment, as determined by the Board in the exercise of its
discretion, and specified in the applicable option agreement:


(i)            by check payable to the order of the Company;


(ii)          except as otherwise explicitly provided in the applicable option
agreement, and only if the Common Stock is then publicly traded, delivery of an
irrevocable and unconditional undertaking by a creditworthy broker to deliver
promptly to the Company sufficient funds to pay the exercise price, or delivery
by the Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price; or
2

--------------------------------------------------------------------------------

(iii)         to the extent explicitly provided in the applicable option
agreement, by (A) delivery of shares of Common Stock owned by the Participant
valued at  fair market value (as determined by the Board or as determined
pursuant to the applicable option agreement), (B) net exercise of the option
pursuant to which the Participant agrees to surrender a sufficient number of
shares obtained through exercise of the option, valued at fair market value (as
determined by the Board or as determined by the applicable option agreement) to
satisfy the exercise price, or (C) payment of such other lawful consideration as
the Board may determine.


5.
Restricted Stock



a.                    Grants.  The Board may grant Awards entitling recipients
to acquire shares of Common Stock, subject to (i) delivery to the Company by the
Participant of cash or other lawful consideration in an amount at least equal to
the par value of the shares purchased, and (ii) the right of the Company to
repurchase all or part of such shares at their issue price or other stated or
formula price from the Participant in the event that conditions specified by the
Board in the applicable Award are not satisfied prior to the end of the
applicable restriction period or periods established by the Board for such Award
(each, a "Restricted Stock Award").


b.                   Terms and Conditions. The Board shall determine the terms
and conditions of any such Restricted Stock Award.  Any stock certificates
issued in respect of a Restricted Stock Award shall be registered in the name of
the Participant and, unless otherwise determined by the Board, deposited by the
Participant, together with a stock power endorsed in blank, with the Company (or
its designee).  After the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or, if the Participant has died, to the
beneficiary designated by a Participant, in a manner determined by the Board, to
receive amounts due or exercise rights of the Participant in the event of the
Participant's death (the "Designated Beneficiary").  In the absence of an
effective designation by a Participant, Designated Beneficiary shall mean the
Participant's estate.


6.
Other Stock-Based Awards



The Board shall have the right to grant other Awards based upon the Common Stock
having such terms and conditions as the Board may determine, including, without
limitation, the grant of shares based upon certain conditions, the grant of
securities convertible into Common Stock and the grant of stock appreciation
rights, phantom stock awards or stock units.
3

--------------------------------------------------------------------------------

7.
General Provisions Applicable to Awards



a.                   Transferability of Awards.  Except as the Board may
otherwise determine or provide in an Award, Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution, and, during the life of the Participant, shall be
exercisable only by the Participant.  References to a Participant, to the extent
relevant in the context, shall include references to authorized transferees.


b.                   Documentation.  Each Award under the Plan shall be
evidenced by a written instrument in such form as the Board shall determine or
as executed by an officer of the Company pursuant to authority delegated by the
Board.  Each Award may contain terms and conditions in addition to those set
forth in the Plan provided that such terms and conditions do not contravene the
provisions of the Plan.


c.                    Board Discretion.  The terms of each type of Award need
not be identical, and the Board need not treat Participants uniformly.


d.                   Termination of Status.  The Board shall determine the
effect on an Award of the disability, death, retirement, authorized leave of
absence or other change in the employment or other status of a Participant and
the extent to which, and the period during which, the Participant, or the
Participant's legal representative, conservator, guardian or Designated
Beneficiary, may exercise rights under the Award.


e.                    Acquisition of the Company


(i)            Consequences of an Acquisition.  Upon the consummation of an
Acquisition, the Board or the board of directors of the surviving or acquiring
entity (as used in this Section 7(e)(i), also the “Board”), shall, as to
outstanding Awards (on the same basis or on different bases as the Board shall
specify), make appropriate provision for the continuation of such Awards by the
Company or the assumption of such Awards by the surviving or acquiring entity
and by substituting on an equitable basis for the shares then subject to such
Awards either (a) the consideration payable with respect to the outstanding
shares of Common Stock in connection with the Acquisition, (b) shares of stock
of the surviving or acquiring corporation or (c) such other securities or other
consideration as the Board deems appropriate, the fair market value of which (as
determined by the Board in its sole discretion) shall not materially differ from
the fair market value of the shares of Common Stock subject to such Awards
immediately preceding the Acquisition. In addition to or in lieu of the
foregoing, with respect to outstanding Options, the Board may, on the same basis
or on different bases as the Board shall specify, upon written notice to the
affected optionees, provide that one or more Options then outstanding must be
exercised, in whole or in part, within a specified number of days of the date of
such notice, at the end of which period such Options shall terminate, or provide
that one or more Options then outstanding, in whole or in part, shall be
terminated in exchange for a cash payment equal to the excess of the fair market
value (as determined by the Board in its sole discretion) for the shares subject
to such Options over the exercise price thereof; provided, however, that before
terminating any portion of an Option that is not vested or exercisable (other
than in exchange for a cash payment), the Board must first accelerate in full
the exercisability of the portion that is to be terminated.  Unless otherwise
determined by the Board (on the same basis or on different bases as the Board
shall specify), any repurchase rights or other rights of the Company that relate
to an Option or other Award shall continue to apply to consideration, including
cash, that has been substituted, assumed or amended for an Option or other Award
pursuant to this paragraph. The Company may hold in escrow all or any portion of
any such consideration in order to effectuate any continuing restrictions. 
Notwithstanding the foregoing, the Board retains the authority to do or approve
any action affecting the terms of Awards that the Board deems to be in the best
interests of the Company.
4

--------------------------------------------------------------------------------

(ii)          Acquisition Defined.  An "Acquisition" shall mean: (x) the sale of
the Company by merger in which the shareholders of the Company in their capacity
as such no longer own a majority of the outstanding equity securities of the
Company (or its successor); or (y) any sale of all or substantially all of the
assets or capital stock of the Company (other than in a spin-off or similar
transaction) or  (z) any other acquisition of the business of the Company, as
determined by the Board.


(iii)         Assumption of Options Upon Certain Events.  In connection with a
merger or consolidation of an entity with the Company or the acquisition by the
Company of property or stock of an entity, the Board may grant Awards under the
Plan in substitution for stock and stock-based awards issued by such entity or
an affiliate thereof.  The substitute Awards shall be granted on such terms and
conditions as the Board considers appropriate in the circumstances.


f.                  Withholding.  Each Participant shall pay to the Company, or
make provisions satisfactory to the Company for payment of, any taxes required
by law to be withheld in connection with Awards to such Participant no later
than the date of the event creating the tax liability.  The Board may allow
Participants to satisfy such tax obligations in whole or in part by transferring
shares of Common Stock, including shares retained from the Award creating the
tax obligation, valued at their fair market value (as determined by the Board or
as determined pursuant to the applicable option agreement).  The Company may, to
the extent permitted by law, deduct any such tax obligations from any payment of
any kind otherwise due to a Participant.


g.                  Amendment of Awards.  The Board may amend, modify or
terminate any outstanding Award including, but not limited to, substituting
therefor another Award of the same or a different type, changing the date of
exercise or realization, and converting an Incentive Stock Option to a
Non-Qualified Stock Option, provided that the Participant's consent to such
action shall be required unless the Board determines that the action, taking
into account any related action, would not materially and adversely affect the
Participant.


h.                   Conditions on Delivery of Stock.  The Company will not be
obligated to deliver any shares of Common Stock pursuant to the Plan or to
remove restrictions from shares previously delivered under the Plan until (i)
all conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company's counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.
5

--------------------------------------------------------------------------------

i.            Acceleration.  The Board may at any time provide that any Options
shall become immediately exercisable in full or in part, that any Restricted
Stock Awards shall be free of some or all restrictions, or that any other
stock-based Awards may become exercisable in full or in part or free of some or
all restrictions or conditions, or otherwise realizable in full or in part, as
the case may be, despite the fact that the foregoing actions may (i) cause the
application of Sections 280G and 4999 of the Code if a change in control of the
Company occurs, or (ii) disqualify all or part of the Option as an Incentive
Stock Option. In the event of the acceleration of the exercisability of one or
more outstanding Options, including pursuant to paragraph (e)(i), the Board may
provide, as a condition of full exercisability of any or all such Options, that
the Common Stock or other substituted consideration, including cash, as to which
exercisability has been accelerated shall be restricted and subject to
forfeiture back to the Company at the option of the Company at the cost thereof
upon termination of employment or other relationship, with the timing and other
terms of the vesting of such restricted stock or other consideration being
equivalent to the timing and other terms of the superseded exercise schedule of
the related Option.


8.
Miscellaneous



a.  Definitions.


(i)            "Company" for purposes of eligibility under the Plan, shall
include any present or future corporation which is a parent corporation or a
subsidiary corporation with respect to LIFEMAP SOLUTIONS, INC. within the
meaning of Sections 424(e) or (f) of the Code.  For purposes of Awards other
than Incentive Stock Options, the term “Company” shall include any other
business venture in which the Company has a direct or indirect significant
interest, as determined by the Board in its sole discretion.


(ii)           “Code” means the Internal Revenue Code of 1986, as amended, and
any regulations promulgated thereunder.


(iii)         “Employee” for purposes of eligibility under the Plan (but not for
purposes of Section 4(b)) shall include a person to whom an offer of employment
has been extended by the Company.


b.                   No Right To Employment or Other Status.  No person shall
have any claim or right to be granted an Award, and the grant of an Award shall
not be construed as giving a Participant the right to continued employment or
any other relationship with the Company.  The Company expressly reserves the
right at any time to dismiss or otherwise terminate its relationship with a
Participant free from any liability or claim under the Plan.


c.                    No Rights As Stockholder.  Subject to the provisions of
the applicable Award, no Participant or Designated Beneficiary shall have any
rights as a stockholder with respect to any shares of Common Stock to be
distributed with respect to an Award until becoming the record holder thereof.
6

--------------------------------------------------------------------------------

d.                    Effective Date and Term of Plan.  The Plan shall become
effective on the date on which it is adopted by the Board.  No Awards shall be
granted under the Plan after the completion of ten years from the date on which
the Plan was adopted by the Board, but Awards previously granted may extend
beyond that date.


e.                   Amendment of Plan.  The Board may amend, suspend or
terminate the Plan or any portion thereof at any time.


f.                     Governing Law.  The provisions of the Plan and all Awards
made hereunder shall be governed by and interpreted in accordance with the laws
of Delaware, without regard to any applicable conflicts of law.
 
 
7

--------------------------------------------------------------------------------

 